Citation Nr: 1607880	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 15, 2010, and in excess of 40 percent thereafter for degenerative joint disease with mechanical low back pain.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran (also referred to herein as 'appellant') had active duty service from September 1971 to September 1974. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 10 percent for degenerative joint disease with mechanical low back pain.  Thereafter, in a December 2011 rating decision, the RO granted a rating of 40 percent for such disability effective as of December 15, 2010.  Therefore, such issue has been characterized as shown on the first page of this decision.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  Thereafter, the Board remanded the matter for additional development in November 2012.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Board received notification in December 2015, which was verified by the Social Security Administration in February 2016, that the Veteran died in December 2015.   


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.

		
A. JAEGER 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


